DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-7, 10-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US Publication No.: US 2017/0199322 A1 of record) in view of Wang et al (US Publication No.: US 2008/0259459 A1, “Wang”).
Regarding Claim 1, Ochi discloses a flexible electronic device (Figure 20), comprising:
A first flexible substrate (Figure 20, first flexible substrate SUB1); and
An optical film adhered to the first flexible substrate, comprising a plurality of layers (Figure 20, optical film OS1/OS2/PL2; Paragraphs 0103-0104).
Ochi fails to disclose that the optical film comprises an opening, wherein the opening penetrates through at least two of the plurality of layers of the optical film, the at least two of the plurality of layers comprise a plurality of side walls, and the plurality of side walls are exposed by the opening. 
However, Wang discloses a similar device where the optical film comprises an opening, wherein the opening penetrates through at least two of the plurality of layers of the optical film, the at least two of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical film as disclosed by Ochi to include an opening as disclosed by Wang. One would have been motivated to do so for the purpose of enabling the opening to optimize reflection and transmission properties of the optical film stack (Wang, Paragraph 0047).  

Regarding Claim 3, Ochi in view of Wang discloses the flexible electronic device according to claim 1, wherein the optical film is adhered to the first flexible substrate by an optical glue  (Ochi, Figure 20, optical glue 40; Paragraph 0104).

Regarding Claim 6, Ochi in view of Wang discloses the flexible electronic device according to claim 1.
Ochi does not explicitly disclose that a Young’s modulus of the optical film is greater than a Young’s modulus of the first flexible substrate. However, Ochi discloses the general environment of having a substrate material of transparent acrylic resin (Ochi, Paragraph 0041) and an optical film made of polyethylene terephthalate (Ochi, Paragraph 0066), where polyethylene terephthalate generally has a greater Young’s modulus. Further, Ochi discloses the elasticity of the first flexible substrate and rigidity of the optical film (Ochi, Figure 20). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a Young’s modulus of the optical film is greater than a Young’s modulus of the first flexible substrate is the result-effective variable, and when these values are optimized to the appropriate amount within the specified parameters of a given display device, the recognized results of a display device with a larger display area and narrower frame structure are realized. While Ochi does not directly disclose that a Young’s modulus of the optical film is greater than a Young’s modulus of the first flexible substrate, Ochi does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure 

	Regarding Claim 7, Ochi in view of Wang discloses the flexible electronic device according to claim 1, wherein an area of the first flexible substrate is different from an area of the optical film (Ochi, Figures 19-20 disclose that the first flexible substrate SUB1 is greater in area than at least the portion of the optical film comprising 40, OS1/OS2).

Regarding Claim 10, Ochi in view of Wang discloses the flexible electronic device according to claim 1, wherein a curvature radius of the first flexible substrate is substantially equal to a curvature radius of the optical film (Ochi, Figure 20, the curvature radius of the first flexible substrate SUB1 and at least the portion of the optical film comprising PL2 are the same).

Regarding Claim 11, Ochi in view of Wang discloses the liquid crystal display according to claim 1, further comprising a backlight module (Ochi, Figure 20, backlight module 20), wherein the optical film is disposed between the first flexible substrate and the backlight module (Ochi, Figure 20, the optical film PL2, 40, OS1/OS2 is disposed between the backlight module and the first flexible substrate SUB1), and the backlight module comprising a light guide layer (Ochi, Figure 20, light guide layer LG).

Regarding Claim 12, Ochi in view of Wang discloses the flexible electronic device according to claim 1, comprising a light source (Ochi, Figure 20, backlight unit 20).

Regarding Claim 13, Ochi in view of Wang discloses the flexible electronic device according to claim 12, wherein the light source comprises a light emitting diode (LED), a micro-LED, a mini-LED, an organic light-emitting diode (OLED), or a quantum dot light-emitting diode (QLED, QDLED) (Ochi, Paragraph 0067 discloses the use of LEDs). 

Regarding Claim 14, Ochi in view of Wang discloses the flexible electronic device according to claim 1, comprising a second flexible substrate and a liquid crystal layer, wherein the liquid crystal layer is disposed between the first flexible substrate and the second flexible substrate (Ochi, Figure 20, second flexible substrate SUB2, liquid crystal layer LQ).

	Regarding Claim 15, Ochi in view of Wang discloses the liquid crystal display according to claim 14, further comprising another optical film adhered to the second flexible substrate, wherein the first flexible substrate and the second flexible substrate are disposed between the optical film and the another optical film (Ochi, Figure 20, another optical film PL1; Paragraph 0038).

	Regarding Claim 17, Ochi in view of Wang discloses the flexible electronic device according to claim 1.
	Ochi fails to disclose that the opening is empty.
	However, Wang discloses a similar device where the opening is empty (Wang, Figure 3, openings between layers 226 and 228 are empty).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical film as disclosed by Ochi to include an empty opening as disclosed by Wang. One would have been motivated to do so for the purpose of enabling the opening to optimize reflection and transmission properties of the optical film stack (Wang, Paragraph 0047).  

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Wang in further view of Ni et al (US Publication No.: US 2018/0284520 A1 of record, “Ni”).
Regarding Claim 2, Ochi in view of Wang discloses the flexible electronic device according to claim 1.
Ochi fails to disclose that the at least one of the opening penetrates through the optical film and exposes a portion of an outer surface of the first flexible substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical film as disclosed by Ochi to include a plurality of openings as disclosed by Ni. One would have been motivated to do so for the purpose of connecting the layers to one another in order to improve display visibility (Ni, Paragraphs 0046-0048). 
	
Regarding Claim 4, Ochi in view of Wang discloses the flexible electronic device according to claim 1.
	Ochi fails to disclose that the optical film is adhered to the first flexible substrate by coating.
	However, Ni discloses a similar device where the optical film is adhered to the first flexible substrate by coating (Ni, Paragraphs 0091-0094).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical film as disclosed by Ochi to include a coating method as disclosed by Ni. One would have been motivated to do so for the purpose of obtaining openings within the optical film thereby connecting the layers to one another in order to improve display visibility (Ni, Paragraphs 0046-0048). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Ni in further view of Sakamoto et al (US Publication No.: US 2019/0155115 A1 of record, “Sakamoto”).
	Regarding Claim 5, Ochi in view of Wang discloses the flexible electronic device according to claim 1.
	Ochi fails to disclose that a thickness of the optical film is greater than or equal to a thickness of the first flexible substrate.
	However, Sakamoto discloses a similar display where a thickness of the optical film is greater than or equal to a thickness of the first flexible substrate (Sakamoto, Figure 10, optical film 6, first flexible substrate 29; Paragraphs 0151-0152).
. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Ni in further view of Wang et al (US Publication No.: US 2018/0017828 A1 of record, “Wang’828”).
	Regarding Claim 8, Ochi in view of Wang discloses the flexible electronic device according to claim 7.
	Ochi fails to disclose that a ratio of the area of the first flexible substrate to the area of the optical film is greater than 1 and less than or equal to 1.2.
	Wang’828 also fails to explicitly disclose that a ratio of the area of the first flexible substrate to the area of the optical film is greater than 1 and less than or equal to 1.2. However, Wang’828 discloses the general environment of having an optical film that is smaller in area than the substrate (Wang’828, Paragraph 0042; Figure 3A). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a ratio of the area of the first flexible substrate to the area of the optical film is greater than 1 and less than or equal to 1.2 is the result-effective variable, and when this ratio is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of optimizing the visible range and improving display quality while avoiding light leakage are realized. While Wang’828 does not directly disclose that a ratio of the area of the first flexible substrate to the area of the optical film is greater than 1 and less than or equal to 1.2, Wang’828 does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Wang’828, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a ratio of the area of the first flexible substrate to the area of the 

	Regarding Claim 9, Ochi in view of Wang discloses the flexible electronic device according to claim 1.
	Ochi fails to disclose that the first flexible substrate has a first edge, the optical film has a second edge adjacent to the first edge, and a distance between the first edge of the first flexible substrate and the second edge of the optical film in a range from .5 millimeters to 5 centimeters.
	Wang’828 also fails to explicitly disclose that the first flexible substrate has a first edge, the optical film has a second edge adjacent to the first edge, and a distance between the first edge of the first flexible substrate and the second edge of the optical film in a range from .5 millimeters to 5 centimeters. However, Wang’828 discloses the general environment of having an optical film with a second edge that is different and spaced apart from a first edge of a first flexible substrate (Figure 9, optical film 12, first flexible substrate 111). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the first flexible substrate has a first edge, the optical film has a second edge adjacent to the first edge, and a distance between the first edge of the first flexible substrate and the second edge of the optical film in a range from .5 millimeters to 5 centimeters is the result-effective variable, and when this distance is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of optimizing the visible range and improving display quality while avoiding light leakage are realized. While Wang’828 does not directly disclose that the first flexible substrate has a first edge, the optical film has a second edge adjacent to the first edge, and a distance between the first edge of the first flexible substrate and the second edge of the optical film in a range from .5 millimeters to 5 centimeters, Wang’828 does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Wang’828, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the first flexible substrate has a first edge, the optical film has a second edge adjacent to the first edge, .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Ni in further view of Oka (US Publication No.: US 2017/0199415 A1 of record).
Regarding Claim 16, Ochi in view of Wang discloses the liquid crystal display according to claim 15.
Ochi fails to disclose that a first total thickness is defined as a thickness from an inner surface of the first flexible substrate to an outer surface of the optical film, a second total thickness is defined as a thickness from an inner surface of the second flexible substrate to an outer surface of the another optical film, and a ratio of the first total thickness to the second total thickness is in a range from .5 to 1.5.
However, Oka discloses a similar display where a first total thickness is defined as a thickness from an inner surface of the first flexible substrate to an outer surface of the optical film, a second total thickness is defined as a thickness from an inner surface of the second flexible substrate to an outer surface of the another optical film, and a ratio of the first total thickness to the second total thickness is in a range from .5 to 1.5 (Oka, Paragraph 0040 discloses the optical films 111 and 113 have the same thickness and the substrates 101 and 109 have the same thickness, so the ratio of the first total thickness to the second total thickness would be 1, which is in the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Ochi to have a particular total thickness of the first and second substrates and optical films as disclosed by Oka. One would have been motivated to do so for the purpose of creating flexible substrates that are relatively thin without deteriorating display quality (Oka, Paragraphs 0023-0024). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871